DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The spring, of claim 6;
The component having a spring, of claims 14 and 15;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [00030] starts off with “Fig. 4” which is confusing in that Figure 4 does not appear to show any of the structures described in paragraph [00030].  Figure 6 appears to have many of these structures.  Is the “Fig. 4” the correct Figure to correspond with paragraph [00030]?
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8, 9, and 13-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, it is unclear what structure incorporates the at least one magnetic component as the component is introduced in the form of a function of the cartridge and the handle and is not positively claimed.  As written, the component is not disclosed as being a part of the handle and is a third independent structure which is not supported.  As currently written, it is unclear how the magnetic component is able to play a role in the attachment between the cartridge and the handle.  The handle incorporates at east one magnetic component and it cooperates with the ferrous metal component to attach the cartridge to the handle.
With regards to claim 4, the “a plurality of magnets” disclosure is unclear.  As written, the component has at least one magnet and then has a plurality of magnets.  The “at least one magnet” limitations should be disclosed as being “a plurality of magnets” or the dependency of claim 4 changed.
With regards to claim 5, what structure allows for the handle to incorporate the alignment structure.  The specification only provides support for the magnetic component (carrier ring) incorporating the alignment structure.  Claim 13 has the same issue.
With regards to claims 6, 14, and 15, it is unclear what structure represents the spring or component/spring.
With regards to claim 8, the “a plurality of ferrous metal components” disclosure is unclear.  As written, the cartridge has at least one ferrous metal component and then has a plurality of ferrous metal components.  The “at least one ferrous metal component” limitation should be disclosed as being “a plurality of ferrous metal components”.
Claim 9 recites the limitation "the plurality of magnetic components".  There is insufficient antecedent basis for this limitation in the claim.  It is noted there does not appear to be any support for the at least one ferrous metal component can further comprise structure in a Halbach array.  This array appears to be solely the configuration of the magnets in the handle.  It is unclear how claim 9 further limits any of the structures of cartridge.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin et al. (2014/0116211).
With regards to claims 1-3 and 5, Griffin et al. disclose the same invention including a razor having a cartridge (13) having at least one ferrous metal component (50), a handle (12), the cartridge removably attaches to the handle via at least one magnetic component (26), the at least one magnetic component inserts into and attaches to the handle (Fig. 2A, 26), the at least one magnetic component includes at least one magnet that corresponds to the at least one ferrous metal component of the cartridge (26), and the handle has an alignment structure wherein the cartridge attaches to the handle when aligned with the alignment structure (22). 
With regards to claim 7, Griffin et al. disclose the same invention including a shaving cartridge for connecting to a handle (13) having at least one blade (18) and at least one ferrous metal (50).
With regards to claims 10 and 11, Griffin et al. disclose the same invention including a shaving handle for connecting to a shaving cartridge (12) having a magnetic portion (24, 26), a handle portion (12), the magnetic portion having at least one magnet for attaching the cartridge (26).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (2014/0116211) in view of Robertson et al. (11,065,773) further in view of Levy (2019/0198212) and Jonte et al. (2013/0320116).
With regards to claims 13 and 14, Griffin et al. disclose the invention including an alignment structure for attaching to the cartridge with a component for distributing forces (22 applies forces to 20).
However, with regards to claims 4 and 12, Griffin et al. fail to disclose the magnetic component/portion includes a plurality of magnets to removably attach the cartridge to the handle.
Robertson et al. teach it is known in the art of magnetic connections in razors to incorporate a magnetic component/portion includes a plurality of magnets to removably attach the cartridge to the handle (7704, Fig. 77).  It would have been obvious to have utilized a single magnet or a plurality of magnets to make the connection more secure.  A razor has sharp blades and more magnets allow for a more secure connection to prevent a potentially dangerous situation where the cartridge becomes unattached during use.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Griffin et al. with a plurality of magnets, as taught by Robertson et al., because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
However, with regards to claims 4 and 12, Griffin et al. in view of Robertson et al. fail to disclose the magnets are arranged in a Halbach array configuration.
Levy teach it is known in the art of mounting magnetic connections to incorporate magnets arranged in a Halbach array configuration (paragraph [0063]).  Jonte et al. teach it is known in the art of mounting magnetic connections to incorporate magnets arranged in a Halbach array configuration (paragraph [0005]).  These references together show that one skilled in the art can utilize such an array in any type of mounting situation.  It would have been well within ones technical skill to have used any reasonable and known array including a Halbach array configuration.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Griffin et al. in view of Robertson et al. with a Halbach array configuration, as taught by, Levy and Jonte et al., because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.   
Claims
It is to be noted that claims 6, 9, and 15 has not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
22 June 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724